The original action was instituted in the Cuyahoga Common Pleas by Kathryn Haber to recover from the Metropolitan Life Insurance Co. the insurance on three policies of Wm. Haber, deceased. The policies had been taken out by the decedent during his life.
The Insurance Company alleged that it is stated in all the policies that, if insured has been rejected by any other or this company, or has been attended by a physician for any serious diseases or complaint or has had disease of the liver, heart, kidneys etc., before date of issuance of policy, this policy is void. It sets forth that Haber died of chronic nephritis, and alleged that he was attended by a physician before his death and before date of policy. The Common Pleas rendered judgment in favor of Mrs. Haber and this judgment was affirmed by the Court of Appeals.
The Insurance Co. claims that the Court of Appeals in construing the clause in the policy, gave no effect to the words “attended to by a physician.” According to said clause the contract of insurance was void. Haber claims that decedent was young and in good health and could not have suffered from alleged disease for as long a time as is claimed by Insurance Co.
The questions to be considered by the Supreme Court are:
1. Whether proof that insured was attended by a physician for a disease before policy was issued is conclusive to void policy.
2. Was there any evidence to support the jury’s finding?
If you want to make your law library more nearly perfect, and increase its service to you, by giving you the immediate state wide output of current cases, without your being compelled to wait for the generally tardy bound volumes, take the Abstract and consult it whenever you want an authority.